Exhibit 10.3

 

NUCOR CORPORATION

 

SENIOR OFFICERS LONG-TERM INCENTIVE PLAN

 

Effective January 1, 2003

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I

   INTRODUCTION    1

ARTICLE II

   DEFINITIONS    1

ARTICLE III

   ADMINISTRATION    2

ARTICLE IV

   PERFORMANCE AWARDS    3

4.1

   Performance Awards    3

4.2

   Performance Award Payments    3

4.3

   Deferrals of Restricted Stock Performance Awards    4

ARTICLE V

   MISCELLANEOUS    5

5.1

   Amendment or Termination    5

5.2

   Assignability    5

5.3

   Source of Benefits    5

5.4

   No Promise of Continued Employment    5

5.5

   Applicable Law    5

5.6

   Stockholder Approval    5

 

 



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

 

Nucor Corporation hereby adopts and establishes the Nucor Corporation Senior
Officers Long-Term Incentive Plan to provide incentive compensation to senior
officers based on Nucor Corporation’s long-term performance relative to that of
its principal competitors in the steel industry and of certain other
high-performing companies, consistent with the “performance based compensation”
requirements of Section 162(m) of the Code.

 

ARTICLE II

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

“Adjusted Net Earnings” for a Performance Period means the consolidated net
earnings reported by the Company and its subsidiaries for the Performance Period
in accordance with generally accepted accounting principles, before reported
extraordinary items, but after charges or credits for taxes measured by income
and Performance Awards under this Plan and performance awards under the Nucor
Corporation Senior Officers Annual Incentive Plan.

 

“Average Invested Capital” for a Performance Period means the average of the
Invested Capital of the Company as of the last day of the immediately preceding
Performance Period and the last day of each fiscal quarter in the Performance
Period.

 

“Beneficiary” means the person or persons designated by the Eligible Employee
who are to receive any amounts payable under the Plan following the death of the
Eligible Employee.

 

“Board of Directors” or “Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company” means Nucor Corporation, a Delaware corporation.

 

“Compensation” means the annual base salary rate paid or payable to an Eligible
Employee as of the beginning of a Performance Period, before reduction pursuant
to any plan or agreement of the Company whereby compensation is deferred,
including, without limitation, a plan whereby compensation is deferred in
accordance with Code Section 401(k) or reduced in accordance with Code Section
125. Compensation shall not include any other form of compensation, whether
taxable or non-taxable, including, but not limited to, annual or long-term
incentive compensation, commissions, gains from the exercise or vesting of stock
options, restricted stock or other equity-based awards or other forms of
additional compensation.

 

“Committee” means all members of the Compensation and Executive Development
Committee of the Board of Directors who are “outside directors” of the Company
within the meaning of Section 162(m)(4)(C)(i) of the Code.

 

“Deferral Account” means the individual bookkeeping account maintained by the
Company for an Eligible Employee to record the deferral of the Eligible
Employee’s Restricted Stock Performance Award.

 

“Deferral Agreement” means the agreement or agreements entered into by an
Eligible Employee which provide for the deferral of the Eligible Employee’s
Restricted Stock Performance Award for a Performance Period.

 

“Eligible Employee” means an Employee who is designated as the Chairman or a
Vice Chairman of the Board or the Chief Executive Officer, the President, the
Chief Financial Officer, an Executive Vice President or a Vice President of the
Company and any other Employee who is a senior officer of the Company and
designated by the Committee as an Eligible Employee.

 

“Employee” means any person, including a member of the Board, employed by the
Company on a regular, full-time basis.

 

“High-Performing Peer Group” for a Performance Period means a group of not less
than ten (10) high-performing companies in capital intensive industries
designated by the Committee not later than ninety (90) days after the beginning
of the Performance Period.

 

1



--------------------------------------------------------------------------------

“Invested Capital” means the sum of (a) long-term debt (comprising bonds,
debentures and promissory notes having a maturity at the time of execution of
more than one (1) year), (b) issued capital stock, (c) additional paid-in
capital and (d) earnings retained in the business and reserves created by
appropriations therefrom, minus the cost of treasury stock, all as shown in the
Company’s consolidated balance sheet.

 

“Performance Award” means the incentive compensation awarded and payable to an
Eligible Employee pursuant to Section 4.1 for the Performance Period.

 

“Performance Period” means:

 

(a)    the one (1) fiscal year period commencing on the January 1 coinciding
with or immediately preceding the date an Eligible Employee commences
participation in the Plan and ending on the immediately succeeding December;

 

(b)    the two (2) fiscal year period commencing on the January 1 coinciding
with or immediately preceding the date an Eligible Employee commences
participation in the Plan and ending on December 31 of the immediately
succeeding fiscal year; and

 

(c)    each period of three (3) consecutive fiscal years of the Company
commencing on the January 1 coinciding with or immediately preceding the date an
Eligible Employee commences participation in the Plan and on each January 1
thereafter.

 

“Plan” means the Nucor Corporation Senior Officers Long-Term Incentive Plan, as
set forth herein and as amended from time to time.

 

“Restricted Stock Performance Award” is defined in Section 4.2.

 

“Return on Average Invested Capital” for a Performance Period means an amount,
expressed as a percentage, determined by dividing (a) the Company’s Adjusted Net
Earnings for the Performance Period by (b) the Company’s Average Invested
Capital for the Performance Period.

 

“Steel Peer Group” for a Performance Period means a group of not less than five
(5) steel industry competitors designated by the Committee not later than ninety
(90) days after the beginning of the Performance Period.

 

“Target Performance Award” for an Eligible Employee for a Performance Period
means that number of shares of the Company’s common stock determined by dividing
(a) eighty-five percent (85%) of the Eligible Employee’s Compensation for the
Performance Period by (b) the closing price at which shares of the Company’s
common stock are sold regular way on the New York Stock Exchange on the last
trading day immediately preceding the beginning of the Performance Period. The
Target Performance Award shall not be rounded up or down to a whole number of
shares.

 

Notwithstanding the foregoing, in the event an Eligible Employee commences
participation in the Plan effective as of any day other than January 1 or if the
employment of an Eligible Employee is terminated during a Performance Period on
or after the Eligible Employee attains age fifty-five (55) or due to the
Eligible Employee’s death or disability, then in either of such events, the
Eligible Employee’s Target Performance Award shall be adjusted by multiplying
such Target Performance Award by a fraction, the numerator of which is number of
complete calendar months during the Performance Period that the Eligible
Employee was employed by the Company and participating in the Plan, and the
denominator of which is the total number of calendar months in the Performance
Period.

 

ARTICLE III

ADMINISTRATION

 

This Plan shall be administered by the Committee. The Committee shall have all
of the powers necessary to enable it to properly carry out its duties under the
Plan. Not in limitation of the foregoing, the Committee shall have the power to
construe and interpret the Plan and to determine all questions that shall arise
thereunder. The Committee shall have such other and further specified duties,
powers, authority and discretion as are elsewhere in the Plan either expressly
or by necessary implication conferred upon it. The Committee may appoint such
agents, who need not be members of the Committee, as it may deem necessary for
the effective performance of its duties, and may delegate to such agents such
powers and duties as the Committee may deem expedient or appropriate that are
not inconsistent with the intent of the Plan. The decision of the Committee upon
all matters within its scope of authority shall be final and conclusive on all
persons.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

PERFORMANCE AWARDS

 

4.1   Performance Awards

 

(a)    Maximum Performance Awards. The maximum Performance Award that may be
made to an Eligible Employee with respect to any Performance Period shall be two
(2) times the Eligible Employee’s Target Performance Award for the Performance
Period. All Performance Awards under the Plan shall be based on the Company’s
relative Return on Average Invested Capital in accordance with Section 4.1(b).

 

(b)    Awards Based on Relative Return on Average Invested Capital.

 

(i)    Steel Peer Group.    Fifty percent (50%) of the maximum Performance Award
for a Performance Period (i.e., 100% of the number of shares of the Company’s
common stock comprising the Eligible Employee’s Target Performance Award for the
Performance Period) shall be available for award based on the Company’s Return
on Average Invested Capital for the Performance Period relative to the return on
average invested capital of each company in the Steel Peer Group for the
Performance Period. Not later than ninety (90) days after the beginning of each
Performance Period, the Committee shall designate, in writing, the amounts of
the Performance Awards that will be made to each Eligible Employee, expressed as
a percentage of the number of shares comprising the Eligible Employee’s Target
Performance Award for the Performance Period, for levels of Return on Average
Invested Capital for the Performance Period when ranked against the return on
average invested capital of the members of the Steel Peer Group for the
Performance Period.

 

(ii)    High-Performing Peer Group.    The remaining fifty percent (50%) of the
maximum Performance Award for a Performance Period (i.e., 100% of the number of
shares of the Company’s common stock comprising the Eligible Employee’s Target
Performance Award for the Performance Period) shall be available for award based
on the Company’s Return on Average Invested Capital for the Performance Period
relative to the return on average invested capital of each company in the
High-Performing Peer Group for the Performance Period. Not later than ninety
(90) days after the beginning of each Performance Period, the Committee shall
designate, in writing, the amounts of the Performance Awards that will be made
to each Eligible Employee, expressed as a percentage of the number of shares
comprising the Eligible Employee’s Target Performance Award for the Performance
Period, for levels of Return on Average Invested Capital for the Performance
Period when ranked against the return on average invested capital of the members
of the High-Performing Peer Group for the Performance Period.

 

The Committee’s designation of the amount of the Performance Award for the
Company’s rankings against the Steel Peer Group and the High-Performing Peer
Group shall provide approximately equal progression in the amount of the award
from the minimum to the maximum amount that may be awarded under Sections
4.1(b)(i) and (ii). The Company’s Steel Peer Group and High-Performing Peer
Group rankings shall be based on the most recent available financial information
for the members of the Steel Peer Group and High-Performing Peer Group.

 

(c)    Reduction or Forfeiture of Performance Awards. Notwithstanding the
foregoing:

 

(i)    if the Company has no reported net earnings for a Performance Period, no
Performance Awards will be made with respect to the Performance Period;

 

(ii)    the Committee in its sole and exclusive discretion may reduce (including
a reduction to zero) the amount of the Performance Awards otherwise payable to
Eligible Employees under the Plan for a Performance Period, provided the same
percentage reduction is made to all of the Performance Awards otherwise payable
for the Performance Period; and

 

(iii)    if the employment of an Eligible Employee is terminated during a
Performance Period prior to the Eligible Employee’s attainment of age fifty-five
(55) for any reason other than the Eligible Employee’s death or disability, the
Eligible Employee shall not receive any Performance Award under the Plan for the
Performance Period.

 

4.2   Performance Award Payments

 

An Eligible Employee’s Performance Award shall be paid by the Company to the
Eligible Employee within thirty (30) days after the later of (i) the completion
of the independent audit of the Company’s financial statements for the
Performance Period or (ii) the date the Committee certifies in writing the
amount of Performance Awards payable under Section 4.1. The value of fifty
percent (50%) of the shares comprising an Eligible Employee’s Performance Award
for a Performance Period, determined by multiplying the number of such shares by
the closing price at which shares of the Company’s common stock

 

3



--------------------------------------------------------------------------------

are sold regular way on the New York Stock Exchange on the last trading day of
the Performance Period, shall be paid to the Eligible Employee in cash, less
applicable payroll and withholding taxes. Subject to an Eligible Employee’s
election in accordance with Section 4.3 to defer payment of the remaining
portion of the Performance Award, the remaining fifty percent (50%) of the
shares comprising the Eligible Employee’s Performance Award (the “Restricted
Stock Performance Award”) shall be delivered to the Eligible Employee. The
Restricted Stock Performance Award shares shall become vested in the Eligible
Employee upon the Eligible Employee’s attainment of age fifty-five (55) while
employed by the Company, in the event the Eligible Employee dies or becomes
disabled while employed by the Company or, if earlier, in installments based on
the Eligible Employee’s continued employment with the Company through each of
the following vesting dates:

 

Vesting Date

--------------------------------------------------------------------------------

   Vested Portion of Restricted
Stock Performance Award


--------------------------------------------------------------------------------

1st anniversary of payment date

   33 1/3%

2nd anniversary of payment date

   66 2/3%

3rd anniversary of payment date

   100%

 

In the event an Eligible Employee’s employment with the Company terminates for
any reason, the Eligible Employee shall, for no consideration, forfeit to the
Company coincident with such termination all shares in the Restricted Stock
Performance Award that have not become vested in the Eligible Employee.

 

4.3   Deferrals of Restricted Stock Performance Awards

 

(a)    Deferral Agreement. Each Eligible Employee may elect, by entering into a
Deferral Agreement with the Company, to defer payment of all (and not less than
all) of the Restricted Stock Performance Award otherwise payable to the Eligible
Employee for a Performance Period. To be effective to defer the payment of a
Restricted Stock Performance Award, an Eligible Employee must complete and
return a Deferral Agreement to the Company in accordance with procedures
established by the Committee for such purpose prior to the beginning of the
Performance Period; provided, however, (i) Deferral Agreements for the deferral
of Restricted Stock Performance Awards for the Performance Periods commencing
January 1, 2003 may be completed within thirty (30) days of the Committee’s
notification of Eligible Employees of their eligibility to participate in the
Plan and to defer Restricted Stock Performance Awards hereunder and (ii) an
Employee who first becomes an Eligible Employee during a Performance Period may
enter into a Deferral Agreement for the deferral of a Restricted Stock
Performance Award for the Performance Period within thirty (30) days of the date
the Eligible Employee is notified of his or her eligibility to participate in
the Plan.

 

An Eligible Employee’s Deferral Agreement shall be effective for one Performance
Period. Therefore, an Eligible Employee must complete and sign a Deferral
Agreement and return the agreement to the representative of the Company
designated by the Committee prior to the beginning of each Performance Period
for which a deferral of a Restricted Stock Performance Award is intended to be
made.

 

(b)    Deferral Accounts. In the event an Eligible Employee defers the payment
of a Restricted Stock Performance Award, the number of shares comprising such
award shall be converted into an equivalent number of common stock units, and
such units shall be credited to a Deferral Account established and maintained in
the Eligible Employee’s name on the books and records of the Company.

 

(c)    Dividend Equivalent Payments; Adjustments to Common Stock Units. The
Company shall pay to each Eligible Employee in cash, less applicable payroll and
withholding taxes, within thirty (30) days after the payment date of any cash
dividend with respect to shares of the Company’s common stock a dividend
equivalent payment equal to the number of common stock units credited to the
Eligible Employee’s Deferral Account as of the record date for such dividend
multiplied by the per share amount of the dividend.

 

In the event a dividend with respect to shares of the Company’s common stock
shall be declared and paid in additional shares or in the event the outstanding
shares of the Company’s common stock shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation or changed into or exchanged for cash or property or
the right to receive cash or property, then the Committee shall in its
discretion equitably adjust the common stock units credited to the Deferral
Accounts under the Plan to prevent substantial dilution or enlargement of the
rights of Eligible Employees under the Plan.

 

(d)    Vesting. An Eligible Employee shall become vested in the common stock
units credited to the Eligible Employee’s Deferral Account in accordance with
the vesting provisions of Section 4.2 that would have applied to the Restricted
Stock Performance Award shares from which such units were derived. In the event
an Eligible Employee terminates employment prior to attaining age fifty-five
(55) for any reason other than death or disability, the common stock units
credited to the Eligible Employee’s Deferral Account that are not vested shall
be forfeited.

 

4



--------------------------------------------------------------------------------

(e)    Payment of Deferral Accounts. The vested portion of an Eligible
Employee’s Deferral Account shall be paid to the Eligible Employee as soon as
practicable following the termination of the Eligible Employee’s employment with
the Company for any reason. The form of payment shall be one share of the
Company’s common stock for each common stock unit credited to the vested portion
of the Deferral Account and cash for any fractional unit. An Eligible Employee
may elect a single sum payment of the Eligible Employee’s Deferral Account or
payment in installments over a term certain of not more than five (5) years. An
Eligible Employee may change the method of payment by electing a new payment
method at least twelve (12) full calendar months prior to the termination of the
Eligible Employee’s employment with the Company. Payment election changes
submitted less than twelve (12) full calendar months prior to the termination of
an Eligible Employee’s employment with the Company shall be null and void. In
the event an Eligible Employee fails to make a valid method of payment election,
distribution of the Eligible Employee’s Deferral Account shall be made in a
single sum payment of shares of Company common stock and cash for any fractional
unit credited to the Deferral Account.

 

(f)    Payment Following Death. An Eligible Employee may designate and change at
any time the Beneficiary who is to receive distribution of the vested portion of
the Participant’s Deferral Account in the event of the Eligible Employee’s
death. Any such designation or change shall not be effective until received by
the representative of the Company designated by the Committee. If an Eligible
Employee has not properly designated a Beneficiary, if for any reason such
designation shall not be legally effective, or if the designated Beneficiary
shall predecease the Eligible Employee, then the Eligible Employee’s estate
shall be treated as the Beneficiary.

 

In the event of an Eligible Employee’s death prior to distribution of all common
stock units credited to the Eligible Employee’s Deferral Account, the Eligible
Employee’s Beneficiary shall receive a distribution of the vested portion of
such units (in the form of shares of Company common stock and cash for any
fractional unit credited to the Deferral Account) as soon as practicable
following the Participant’s death in a single sum payment.

 

ARTICLE V

MISCELLANEOUS

 

5.1   Amendment or Termination

 

The Board expressly reserves for itself and for the Committee the right and the
power to amend or terminate the Plan at any time. Unless the Committee otherwise
expressly provides at the time the action is taken, no Performance Awards shall
be paid to any Eligible Employee on or after the date of any termination of the
Plan.

 

5.2   Assignability

 

Eligible Employees shall not alienate, assign, sell, transfer, pledge, encumber,
attach, mortgage, or otherwise hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder. No part of the amounts payable
hereunder shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony, or separate maintenance, nor
shall any person have any other claim to any benefit payable under this Plan as
a result of a divorce or the Eligible Employee’s, or any other person’s,
bankruptcy or insolvency.

 

5.3   Source of Benefits

 

The Company shall make any cash payments due under the terms of this Plan
directly from its assets or from any trust that the Company may choose to
establish and maintain from time to time. Shares of the Company’s common stock
that may be issued under the Plan may be either authorized and unissued shares
or shares which have been reacquired by the Company. Nothing contained in this
Plan shall give or be deemed to give any Eligible Employee or any other person
any interest in any property of any such trust or in any property of the
Company, nor shall any Eligible Employee or any other person have any right
under this Plan not expressly provided by the terms hereof, as such terms may be
interpreted and applied by the Committee in its discretion.

 

5.4   No Promise of Continued Employment

 

Nothing in this Plan or in any materials describing or relating to this Plan
grants, nor should it be deemed to grant, any person any employment right, nor
does participation in this Plan imply that any person has been employed for any
specific term or duration or that any person has any right to remain in the
employ of the Company.

 

5.5   Applicable Law

 

The Plan shall be construed in accordance with and governed by the laws of the
State of North Carolina.

 

5.6   Stockholder Approval

 

The effectiveness of the Plan shall be subject to its approval and ratification
by the stockholders of the Company at the 2003 annual meeting of stockholders.

 

5